OPINION ON PETITION FOR REHEARING

The appellee’s Tenn.R.App.P. 39 petition for rehearing raises no issue that this court has not already considered. In our original opinion, we held that question number one should not have been submitted to the jury because it diverted attention away from one of the key issues in the case.
The petition for rehearing is, therefore, denied.
/s/ Samuel L. Lewis SAMUEL L. LEWIS, JUDGE
/s/ Ben H, Cantrell BEN H. CANTRELL, JUDGE
/s/ William C. Koch, Jr. WILLIAM C. KOCH, JR., JUDGE